
	
		III
		112th CONGRESS
		2d Session
		S. RES. 379
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2012
			Mr. Kerry, from the
			 Committee on Foreign
			 Relations, reported the following original resolution; which
			 was placed on the calendar
		
		
			February 17, 2012
			Considered and agreed to
		
		RESOLUTION
		Condemning violence by the Government of
		  Syria against the Syrian people.
	
	
		Whereas the Syrian Arab Republic is a party to the
			 International Covenant on Civil and Political Rights (ICCPR), adopted at New
			 York December 16, 1966, the United Nations Convention Against Torture and Other
			 Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December
			 10, 1984;
		Whereas Syria voted in favor of the Universal Declaration
			 of Human Rights, adopted at Paris, December 10, 1948;
		Whereas, in March 2011, peaceful demonstrations in Syria
			 began against the authoritarian rule of Bashar al-Assad;
		Whereas, in response to the demonstrations, the Government
			 of Syria launched a brutal crackdown, which has resulted in gross human rights
			 violations, use of force against civilians, torture, extrajudicial killings,
			 arbitrary executions, sexual violence, and interference with access to medical
			 treatment;
		Whereas the United Nations, as of January 25, 2012,
			 estimated that more than 5,400 people in Syria have been killed since the
			 violence began in March 2011;
		Whereas, on February 4, 2012, President Barack Obama
			 stated that President Bashar al-Assad has no right to lead Syria, and
			 has lost all legitimacy with his people and the international
			 community;
		Whereas the Department of State has repeatedly condemned
			 the Government of Syria’s crackdown on its people, including on January 30,
			 2012, when Secretary of State Hillary Clinton stated The status quo is
			 unsustainable. . .The longer the Assad regime continues its attacks on the
			 Syrian people and stands in the way of a peaceful transition, the greater the
			 concern that instability will escalate and spill over throughout the
			 region.;
		Whereas President Obama, on April 29, 2011, designated 3
			 individuals subject to sanctions for humans rights abuses in Syria: Mahir
			 al-Assad, the brother of Syrian President Bashar al-Assad and brigade commander
			 in the Syrian Army’s 4th Armored Division; Atif Najib, the former head of the
			 Political Security Directorate for Daraa Province and a cousin of Bashar
			 al-Assad; and Ali Mamluk, director of Syria’s General Intelligence
			 Directorate;
		Whereas, on May 18, 2011, President Obama issued an
			 executive order sanctioning senior officials of the Syrian Arab Republic and
			 their supporters, specifically designating 7 people: President Bashar al-Assad,
			 Vice President Farouk al-Shara, Prime Minister Adel Safar, Minister of the
			 Interior Mohammad Ibrahim al-Shaar, Minister of Defense Ali Habib Mahmoud, Head
			 of Syrian Military Intelligence Abdul Fatah Qudsiya, and Director of Political
			 Security Directorate Mohammed Dib Zaitoun;
		Whereas President Obama, on August 17, 2011, issued
			 Executive Order 13582, blocking property of the Government of Syria and
			 prohibiting certain transactions with respect to Syria;
		Whereas, on December 1, 2011, the Department of the
			 Treasury designated 2 individuals, Aus Aslan and Muhammad Makhluf, under
			 Executive Order 13573 and 2 entities, the Military Housing Establishment and
			 the Real Estate Bank of Syria, under Executive Order 13582;
		Whereas, on May 6, 2011, the European Union’s 27 countries
			 imposed sanctions on the Government of Syria for the human rights abuses,
			 including asset freezes and visa bans on members of the Government of Syria and
			 an arms embargo on the country;
		Whereas, on November 12, 2011, the League of Arab States
			 voted to suspend Syria’s membership in the organization;
		Whereas, on December 2, 2011, the United Nations Human
			 Rights Council passed Resolution S-18/1, which deplores the human rights
			 situation in Syria, commends the League of Arab States, and supports
			 implementation of its Plan of Action;
		Whereas the League of Arab States approved and implemented
			 a plan of action to send a team of international monitors to Syria, which began
			 December 26, 2011;
		Whereas, on January 28, 2012, the League of Arab States
			 decided to suspend its international monitoring mission due to escalating
			 violence within Syria;
		Whereas, on February 4, 2012, the Russian Federation and
			 People’s Republic of China vetoed a United Nations Security Council Resolution
			 in support of the League of Arab States’ Plan of Action;
		Whereas, on February 14, 2012, General Martin Dempsey,
			 Chairman of the Joint Chiefs of Staff, testified before the Committee on Armed
			 Services of the Senate that Syria is a much different situation than we
			 collectively saw in Libya, presenting a very different
			 challenge in which we also know that other regional actors are
			 providing support as a part of a Sunni majority rebelling
			 against an oppressive Alawite-Shia regime;
		Whereas the Governments of the Russian Federation and the
			 Islamic Republic of Iran remain major suppliers of military equipment to the
			 Government of Syria notwithstanding that government’s violent repression of
			 demonstrators;
		Whereas the gross human rights violations perpetuated by
			 the Government of Syria against the people of Syria represent a grave risk to
			 regional peace and stability; and
		Whereas the Committee on Foreign Relations of the Senate
			 will immediately schedule a hearing to take place as soon as the Senate
			 reconvenes to assess the situation in Syria and all the international options
			 available to address this crisis: Now, therefore, be it
		
	
		That the Senate—
			(1)strongly condemns
			 the Government of Syria’s brutal and unjustifiable use of force against
			 civilians, including unarmed women and children and its violations of the
			 fundamental human rights and dignity of the people of Syria;
			(2)expresses its
			 solidarity with the people of Syria, who have exhibited remarkable courage and
			 determination in the face of unspeakable violence to rid themselves of a brutal
			 dictatorship;
			(3)expresses strong
			 disappointment with the Governments of the Russian Federation and the People's
			 Republic of China for their veto of the United Nations Security Council
			 resolution condemning Bashar al-Assad and the violence in Syria and urges them
			 to reconsider their votes;
			(4)encourages the
			 members of the United Nations Security Council to continue to pursue a
			 resolution in support of a political solution to the crisis in Syria;
			(5)commends the
			 League of Arab States’ efforts to bring about a peaceful resolution in
			 Syria;
			(6)regrets that the
			 League of Arab States observer mission was not able to monitor the full
			 implementation of the League of Arab States’ Action Plan of November 2, 2011,
			 due to the escalating violence in Syria; and
			(7)urges the
			 international community to review legal processes available to hold officials
			 of the Government of Syria accountable for crimes against humanity and gross
			 violations of human rights.
			
